        Case 4:16-cr-00028-BMM Document 46 Filed 05/29/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 16-28-GF-BMM

                         Plaintiff,
                                           ORDER
           vs.

 CHRISTIE MARIE FARMER,

                         Defendant.


      Pending before the Court is the unopposed motion of the United States to

appear telephonically for the hearing on the defendant’s Motion for Early

Termination of Supervision (Doc. 41). For good cause shown,

      IT IS ORDERED that counsel for the United States may appear by

telephone at the motion hearing set for June 1, 2020. The United States shall

make arrangements with the Clerk of Court’s office.

      DATED this 29th day of May, 2020.
